                                       UNITED STATES DISTRICT COURT
                                                   for the
                                      EASTERN DISTRICT OF CALIFORNIA



                                                            USDC Case Number:
UNITED STATES OF AMERICA,
                                                                                             6:16-mj--00045-JDP

                                                            ORDER TO PAY FIXED-SUM IN LIEU OF
                    Plaintiff,

v.                                                          COMMUNITY SERVICE
COREY METCALF
          Defendant.

Defendant has agreed to pay a fixed-sum in lieu of previously ordered community service.


Charge(s):                                                  Nature ofCharge(s)
Charge 2                                                    Failure to preform
                                                            community service
ACCORDINGLY, YOU ARE HEREBY ORDERED TO PAY THE FOLLOWING:

           PAY a fine in the amount of_$790.00___ amd a special assessment of $ I 0.00
           for a total financial obligation ofJ800.00 to be paid in full by 8/7/2019.




IT IS FURTHER ORDERED that all financial payments shall be made by CHECK or MONEY ORDER
and will be subject to late/delinquent charges imposed by the Court ifnot paid timely. If your conviction

to "CLERK- U.S.D.C." and SENT to the following address:
also involves a moving violation, an abstract could be placed your driving record and must be made payable


  □        CENTRAL VIOLATIONS BUREAU
           P.O. Box 71363
          Philadelphia, PA 19176-1363
                                                                r7    CLERK, United States District Court
                                                                � Eastern District of California- Fresno Division
                                                                  2500 Tulare Street, Suite 1501
          1-800-827-2982                                         Fresno, CA 93721
                  -or-
          Pay on-line at www.cvb.uscourts.gov and
          Click on "Pay On-Line"

Your check or money order must indicate your name and violation notice/case number shown above to
ensure your account is credited for payment rec · <{<I and that no late fees or warrants/abstracts attach
to you« • • or ilurcto pay.


Dated: I
        : � t:
          i /
                \                    1_:____-
                                        . __ _
                                               er
                                                                t��
                                             United States Magistrate Judge
                                                     ("7'
                                                     ,/
Cal-Ed (Fresno)- Mis 4 (Rev. 11114)
cc: U.S. Attorney, Fresno Office- Misdemeanor Unit

CRD Initials \VK
